Citation Nr: 0727259	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from May 1982 to January 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision in which the RO 
granted service connection for right and left knee 
patellofemoral pain syndrome, and assigned noncompensable 
ratings, each effective February 1, 2003.  The RO also denied 
entitlement to service connection for intermittent lateral 
epicondylitis of the left elbow and for residuals of lateral 
epicondylitis of the right elbow.     

The veteran filed a notice of disagreement (NOD) with the 
assigned ratings and the denials of service connection in 
October 2003, and the RO issued a statement of the case (SOC) 
in April 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in June 
2004.

The veteran testified at a videoconference hearing before an 
acting Veterans Law Judge (VLJ) in August 2004; a transcript 
of the hearing is of record.  

In July 2006, the Board remanded the claims for service 
connection and for higher initial ratings to the RO, via the 
Appeals Management Center (AMC), for additional development 
including ensuring compliance with required duties to notify 
and assist.  After making every effort to accomplish the 
requested action, the AMC continued the denial of these 
matters (as reflected in a January 2007 supplemental SOC 
(SSOC)) and returned the matters to the Board.

In a May 2007 letter, the Board notified the veteran that the 
acting VLJ who conducted the August 2004 hearing was no 
longer employed by the Board and informed him of his right to 
another Board hearing.  The Board also explained that it 
would assume that the veteran did not want another hearing 
and proceed with review of his case if he did not respond 
within 30 days from the date of the letter.  The veteran did 
not respond.  Thus, the Board will proceed with appellate 
review.

As the appeal involves a request for higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran failed, without giving cause, to appear for a 
VA examination scheduled (and necessary) to determine the 
current severity of his service-connected right and left knee 
disabilities.

3.  The veteran does not currently have any active residuals 
of intermittent lateral epicondylitis of the left elbow. 

4.  The veteran does not currently have any active residuals 
of lateral epicondylitis of the right elbow.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.655(b) 
(2006).

2.  The criteria for an initial compensable rating for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.655(b) 
(2006).

3.  Intermittent lateral epicondylitis of the left elbow was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

4.  Lateral epicondylitis of the right elbow was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria formula for all 
possible schedular ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a July 2006 letter issued by the AMC provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate these service connection 
and increased rating claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA.  The letter also 
advised the veteran to provide any evidence in his possession 
that pertains to his claims.  

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue.  The AMC informed 
the veteran of the current disability and medical nexus 
requirements via the July 2006 letter identified above.  The 
AMC also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The timing of this notice is 
not shown to prejudice the veteran.  

After the appellant was afforded opportunity to respond to 
each notice identified above, the January 2007 supplemental 
statement of the case (SSOC) reflects readjudication of the 
initial rating and service connection claims on appeal.  The 
appellant has had the opportunity to participate fully in his 
appeal and he is not shown to have been prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and reports of VA examinations dated 
in March and April 2003.  VA also scheduled the veteran for 
another examination in November 2006.  Though properly 
notified of the date, time, and place, the veteran failed to 
report to this examination.  Also of record and considered in 
connection with the claims are various statements submitted 
by the veteran and his representative, on his behalf.  
  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2006).




II.  Compensable Evaluations - Right and Left Knee 
Disabilities

The Board notes that VA last examined the veteran with regard 
to his knees in March 2003.  VA attempted to assist the 
veteran in developing his claims by scheduling him for a VA 
joints examination in November 2006.  Although VA notified 
the veteran at his proper address of the date, time, and 
location of the examination, he failed to report for that 
examination.  He has since provided no reason as to why he 
did not appear for the scheduled examination, and he has not 
requested that a new examination be scheduled.

The VA records further show that the veteran's correct 
address and telephone were in the medical records.  There is 
no indication in the record that the veteran did not receive 
notice of the scheduling of the November 2006 examination, or 
that he was not notified of the consequences of not reporting 
for a scheduled VA examination. Certainly, the letters from 
the AMC and Wilmington VA Medical Center to the veteran in 
November 2006 were mailed to his current address of record, 
and were not returned as undeliverable.  He did not make any 
effort to contact VA to reschedule the examination.  

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. at 265.  The Court has also held that 
the "duty to assist is not always a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  See 
38 C.F.R. §§ 3.326(a), 3.327(a).  When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).

In short, with regard to claims for increased ratings (as in 
this case), VA regulations provide that when a claimant fails 
to report for a scheduled medical examination without good 
cause the claim shall be denied, without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

Here, the veteran did not report for the VA examination 
scheduled in November 2006 and did not provide any cause for 
the failure to report.  The governing regulation in these 
circumstances, 38 C.F.R. § 3.655(b), is clear and 
unambiguous, and mandates denial of the claims for initial 
compensable ratings for patellofemoral pain syndrome of the 
right and left knee.  The law is dispositive, and the claims 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



III.  Service Connection - Right and Left Elbow Disabilities

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from right and 
left elbow disabilities that started during active service.  

In the July 2006 remand, the Board requested a VA examination 
to determine if right and left elbow disabilities were 
present and if so, the etiology thereof. However, the record 
reflects that the required examination was not performed 
because of the veteran's failure to appear without good 
cause.  Thus, his claims for service connection must be 
decided on the evidence of record, without the results of 
such an examination.  See 38 C.F.R. § 3.655(b); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service medical records reflect complaints of left elbow pain 
in September 1986, March 1989, and April 1995 that were 
diagnosed as bursitis, tendonitis, and possibly cubital 
tunnel/overuse syndrome, respectively.  Service records also 
show that the veteran's complaints of right elbow pain in 
August 1994 and February 1999 were diagnosed as lateral 
epicondylitis or extensor tendonitis.  The veteran's August 
2002 service separation examination report showed no 
complaints, findings, or diagnoses of any elbow disability.

In a March 2003 VA joints examination report, the examiner 
listed an impression of intermittent lateral epicondylitis of 
the left elbow.  However, the examiner did not list any 
objective clinical or radiographic findings to support his 
impression.  Elbow range of motion findings were recorded as 
0 to 140 degrees equal in each elbow and painless with 
supination as well as pronation to 90 degrees.  It was 
further noted that the veteran's left elbow showed no 
tenderness, warmth, redness, or swelling.  The examination 
report did not contain any notation of a diagnosis for the 
veteran's right elbow.  In a March 2003 VA general medical 
examination report, an additional VA examiner also noted that 
the veteran exhibited full flexion and extension of the 
elbows.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, physical findings are 
unremarkable.  Competent medical evidence of record does not 
show that the veteran suffers from a current, chronic 
disability of either the right or the left elbow, much less 
one that can be related to disease or injury incurred or 
aggravated during active service.  

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in written 
statements, during his March 2003 VA examinations, and in his 
August 2004 hearing testimony.  However, the veteran cannot 
establish a service connection claim on the basis of his 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current elbow 
disabilities are associated with military service, these 
claims turn on a medical matter- a diagnosis of a current 
chronic disability and the relationship between such current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding diagnoses and/or etiology of his elbow 
problems simply do not constitute persuasive evidence in 
support of the claims.  

For the foregoing reasons, the claims for service connection 
for right and left elbow disabilities must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee is denied.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a left elbow disability 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


